I concur in this judgment. But in order to prevent confusion between this cause and the opinion in the case of Johnston v.Wolf (L.A. No. 11443), post, p. 286 [280 P. 980], it should be specially noted that the cause of action here arose within the jurisdiction of the Municipal Court of Los Angeles.
This is not a case arising in a county where no Municipal Court exists and transferred under section 398 of the Code of Civil Procedure to a Municipal Court for trial.
Under the reasoning of Johnston v. Wolf, supra, I take it the right of appeal in such a case would not be abridged by transfer to a Municipal Court for trial and judgment. *Page 282